Citation Nr: 0601065	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for generalized 
osteoarthritis, to include as secondary to service-connected 
left shoulder dislocation.

2.  Entitlement to an increased rating for history of left 
shoulder dislocation, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In an April 2002 rating decision, the RO denied a 
rating higher than 10 percent for the veteran's left shoulder 
disability.  The RO increased the disability rating to 20 
percent during the pendency of this appeal, but the veteran 
argued that his disability is more severe than rated.  In a 
January 2003 rating decision, the RO denied service 
connection for generalized osteoarthritis.  

The issue of entitlement to service connection for 
generalized osteoarthritis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The residuals of the veteran's left (minor) shoulder 
separation include pain, weakness, arthritis, and limitation 
of motion to 50 degrees of abduction.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for limited 
minor shoulder motion, to include degenerative joint disease 
of the left shoulder, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.40, 4.41, 4.45, 
4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5200-
5203 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in March 2002 and June 2003, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, VA gave the 
veteran an initial VCAA notice in March 2002, prior to the 
April 2002 AOJ decision on appeal.  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board, 
even though he declined to do so.  All known and available 
records relevant to the issue on appeal were obtained and are 
associated with the veteran's claims file, and the veteran 
does not contend otherwise.  Therefore, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran alleges that his left shoulder disability has 
increased in severity and is manifest by numbness, weakness, 
restricted movement, and constant pain.  He avers that his 
symptoms have worsened progressively since 1993 and are 
intensified by the onset of arthritis.  He declares that the 
pain increases with straining, lifting, or pulling and is 
especially acute during sleep.  He is right hand dominant.

The veteran's medical records indicate that he sought medical 
treatment for chronic shoulder pain from 2001 to 2003.  In 
January 2002, a physician at Tuba City Indian Medical Center 
measured the veteran's range of motion at 95 degrees of 
abduction, 110 degrees of flexion, and 30 degrees external 
rotation.  X-rays performed during that examination revealed 
degenerative changes in the veteran's left shoulder, and the 
physician found that the veteran's complaints of left 
shoulder pain were consistent with the onset of arthritis.  
In April 2003, the veteran complained of tenderness, 
weakness, and radiating pain in his left shoulder.  A VA 
physician confirmed tenderness across the joint line but 
found no indication of weakness.  

In a March 2002 VA examination, the veteran demonstrated a 
slight loss of range of motion, measured at 150 degrees of 
abduction, 60 degrees of extension, 150 degrees of forward 
flexion, 70 degrees internal rotation, 90 degrees external 
rotation, and posterior rotation to the belt line.  The 
veteran experienced pain with abduction, but did not 
otherwise have pain through shoulder range of motion.  His 
pain did not result in weakness, fatigability, or 
incoordination, and there was no left shoulder atrophy. 

In July 2003, a VA examiner found that the veteran's 
disability had worsened due to arthritis and residuals of 
dislocation.  The veteran demonstrated an additional loss of 
range of motion, measured at 50 degrees of abduction, 30 
degrees of extension, 150 degrees of forward flexion, 70 
degrees internal rotation, 60 degrees external rotation, and 
30 degrees of adduction.  He had slight tenderness and 
visible atrophy of his left shoulder and displayed visible 
guarding.  He experienced pain during extreme abduction, 
external rotation, and internal rotation.  He exhibited 
slight weakness during external rotation, which the examiner 
stated might be attributed to pain.  The examiner found it as 
likely as not that arthritis of the veteran's left shoulder 
was post-traumatic.

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  See 38 
C.F.R. Part 4.  When entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Because there is x-ray evidence of traumatic arthritis in the 
veteran's left shoulder, the Board evaluated the veteran's 
disability under Diagnostic Code 5010, which allows for the 
assignment of ratings based on traumatic arthritis.  See 38 
C.F.R. § 4.71a.  Disabilities are rated under that diagnostic 
code using the criteria of Diagnostic Code 5003, which 
directs that degenerative arthritis be rated based on 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  See 38 C.F.R. § 4.71a.  

The veteran's disability is evaluated as 20 percent disabling 
under the criteria of Diagnostic Code 5201, which allows for 
the assignment of ratings based on shoulder limitation of 
motion.  See 38 C.F.R. § 4.71a.  A 20 percent rating is 
assigned when limitation of the minor arm is midway between 
the side and shoulder level or more, and a 30 percent rating 
is assigned when limitation of the minor arm is to 25 degrees 
from the side or more.  Considering all measured movements of 
record and analyzing the veteran's disability under the most 
limited range of 50 degrees of abduction, a 20 percent rating 
is warranted under this Diagnostic Code.  A 30 percent rating 
is not justified because the veteran retains movement past 25 
degrees from his side.

When evaluating a disability on the basis of limitation of 
motion and arthritis, the Board must consider whether the 
veteran's pain and functional loss cause additional 
disability beyond that reflected in the range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 9 Vet. App. 7, 10 (1996).  In his 2003 VA examination, 
the veteran experienced pain during extreme abduction and 
rotation, and the VA examiner noted weakness consistent with 
the veteran's complaints; however, the examiner indicated 
that the veteran's loss of strength was minimal, and that the 
veteran only experienced pain at extreme levels of movement.  
Because there is no evidence that the veteran's pain and 
weakness restricted his movement beyond the limitation 
measured in that examination, those complaints do not justify 
a rating higher than 20 percent for limited range of motion.

The Board also evaluated the veteran's disability under 
Diagnostic Code 5202, which allows for the assignment of 
ratings based on recurrent dislocation of the scapulohumeral 
joint.  See 38 C.F.R. § 4.71a.  A 20 percent rating is 
assigned when there is recurrent shoulder dislocation of the 
minor arm and guarded arm movements.  The veteran experienced 
multiple left shoulder dislocations from 1971 until 1989 and 
displayed guarding during his 2003 VA examination; however, 
the veteran has not reported a shoulder dislocation since 
1989, and the current symptomatology of his shoulder 
disability is pain and limited movement.  Although 
disabilities resulting from injuries may overlap, VA must 
avoid evaluating the same disability under various diagnoses 
or manifestations ("pyramiding") because multiple ratings 
would overcompensate a claimant for the actual impairment of 
his earning capacity.  See 38 C.F.R. § 4.14; Brady v. Brown, 
4 Vet. App. 203 (1993).  The Board finds that an additional 
rating for shoulder dislocation would amount to pyramiding 
because a 20 percent rating under Diagnostic Code 5201 for 
limitation of motion sufficiently accounts for the veteran's 
symptomatology and actual impairment.  

To ensure proper evaluation of the veteran's disability, the 
Board also considered diagnostic codes that rate shoulder 
impairments on the basis of ankylosis of the scapulohumeral 
articulation or impairment of the clavicle or scapula.  Those 
diagnostic codes do not apply in this case because there is 
no evidence that the veteran manifest those impairments.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   VA may award a veteran a rating higher than that 
encompassed by the schedular criteria if the veteran's 
disability is so exceptional and unusual, identified by 
factors such as marked interference with employment or 
frequent periods of hospitalization, that the application of 
regular schedular standards is inadequate and/or impractical.  
See 38 C.F.R. § 3.321(b)(1).

The veteran complains that his disability limits his physical 
working ability, but there is no evidence that his disability 
has resulted in hospitalization or other exceptional 
limitations beyond those addressed by the schedular ratings.  
The Board recognizes that disabilities palpably limit 
industrial capabilities, but any assignment of a compensable 
rating is recognition of that limitation because industrial 
impairment is the principal factor in the application of 
schedular disability ratings.   See 38 C.F.R. §§ 3.321(a), 
4.1 ("the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability"); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that a compensable 
disability rating is itself a recognition of industrial 
impairment).  Therefore, the Board finds that the assigned 20 
percent schedular evaluation adequately reflects the 
veteran's clinically established impairment, and a rating 
higher than 20 percent for the veteran's disability is 
denied.


ORDER

Entitlement to an evaluation higher than 20 percent for a 
left shoulder dislocation is denied.


REMAND

The veteran alleges that generalized osteoarthritis is 
secondary to his left shoulder disability.  The veteran's 
service medical records show that he dislocated his left 
shoulder in May 1971 when he fell from a bull during a rodeo.  
He experienced multiple left shoulder dislocations from 1972 
until 1989, which doctors attributed to his 1971 injury.  

The veteran's medical records from 1997 to 2002 show that the 
veteran complained of pain in his shoulders, low back, and 
left knee.  An x-ray examination performed at a private 
facility in January 2001 showed narrowing of the medial joint 
space compartment and a potential osteochondritic defect of 
the medial tibial plateau in the veteran's left knee.  An 
examination at an Indian Medical Center in January 2002 
revealed degenerative arthritis of the veteran's left 
shoulder.  

During an April 2002 examination at a VA medical center, the 
veteran complained of diffuse arthralgia.  The physician 
concluded that the veteran potentially had osteoarthritis and 
spondyloarthropathy, and referred the veteran for a shoulder, 
lumbar, and sacroiliac rheumatology assessment.  That 
assessment was performed in April 2002, but the veteran's 
claim file does not contain a full record of that 
examination.  

Films from an April 2003 VA rheumatology assessment indicated 
potential degenerative changes at the L5-S1 level of the 
veteran's spine, but the view was unclear.  The films showed 
no abnormalities of the veteran's lumbar spine or sacroiliac 
joints.  The examiner concluded that the veteran had 
osteoarthritis of his distal interphalangeal, proximal 
interphalangeal, and left shoulder joints.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; C.F.R. § 3.303(a).  Service connection may also be 
granted for a disability medically shown to be the result of 
or proximately due to a service-connected disability.  See 38 
C.F.R. § 3.310(a).  

The Board finds that further evidentiary development is 
necessary to ensure compliance with the VCAA duty to assist.  
The VCAA requires that VA make reasonable efforts to obtain 
relevant records that the veteran adequately identifies.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The record 
of the veteran's 2002 rheumatology consultation is relevant 
to the veteran's claim of service connection for generalized 
osteoarthritis because it potentially includes additional 
evidence related to the nature and severity of arthritis of 
the veteran's shoulders and low back.  

VA's duty to assist also includes a duty to order a medical 
examination if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record in 
this case does not contain conclusive evidence of generalized 
osteoarthritis, but medical evidence of record indicates 
potential degenerative changes in several of the veteran's 
joints, consistent with the veteran's complaints of pain in 
those joints.  Additionally, the record contains no 
dispositive medical evidence that potential degenerative 
changes are secondary to the veteran's left shoulder 
disability.  Consequently, further medical evidence is 
required before VA can determine not only whether the veteran 
has generalized osteoarthritis, but also whether that disease 
is proximately due to the veteran's left shoulder disability.  

Therefore, this matter is remanded for the following action:

1.  Request all current treatment records 
for the veteran, including the complete 
record of the veteran's April 2002 
rheumatology consultation.  Associate all 
additional records obtained with the 
veteran's claims file.  Notify the veteran 
and his representative if the identified 
facility cannot locate or obtain those 
records, and include a note to that effect 
in the veteran's claims folder.  

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of the veteran's complaints of 
joint pain.  The examiner should review 
all pertinent medical records and obtain a 
history of the condition from the veteran. 
The examiner should render all appropriate 
diagnoses and state whether it is more 
likely than not (i.e., probability greater 
than fifty percent), at least as likely as 
not (i.e., probability of fifty percent), 
or less likely than not (i.e., probability 
less than fifty percent) that any 
disability diagnosed is proximately due to 
the veteran's service-connected left 
shoulder disability.  All opinions 
expressed must be supported by a complete 
rationale.

3.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  See Kutcherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).


 Department of Veterans Affairs


